[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 04-15948
                                                             January 4, 2006
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________               CLERK

                    D. C. Docket No. 04-00034-CR-5-MCR

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ERIC RICARDO BRIGHT,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                               (January 4, 2006)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Eric Ricardo Bright appeals his convictions on one count of conspiracy to
distribute and to possess with intent to distribute 50 grams or more of cocaine base

and 5 kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A)(ii)-

(iii) and 846, and two counts of possession with intent to distribute 5 grams or

more of cocaine base and a mixture and substance containing a detectable amount

of cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii), and (b)(1)(C).

Although Bright pled guilty to all three counts pursuant to a plea agreement, he

now contends that his plea was not made knowingly and intelligently with respect

to the conspiracy count–and that on remand he should have the option to withdraw

his plea as to the remaining counts. We affirm Bright’s convictions.

      Bright argues that the district court deprived him of due process and violated

Federal Rule of Criminal Procedure 11 when it found that he had entered his plea

knowingly, because: (1) Bright indicated at the onset of his co-defendant Pamela

Arnold’s rearraignment that he (Bright) did not intend to plead guilty; (2) Bright

“repeatedly stated during the rearraignment that he did not know what he was

doing”; (3) Bright claimed during his rearraignment that a Government informant

was not telling the whole truth; and (4) at one point the district court rejected

Bright’s attempt to plead guilty.

      As Bright concedes, he did not raise these issues before the district court.1



      1
          Bright did not, for example, move to withdraw his plea.

                                                2
Constitutional objections and alleged violations of Rule 11 that were not raised

before the district court are reviewed only for plain error. See United States v.

Moriarty, 429 F.3d 1012, 1018-19 (11th Cir. 2005) (per curiam). To demonstrate

plain error, the defendant must show there is “(1) error, (2) that is plain, and (3)

that affects substantial rights. If all three conditions are met, an appellate court

may then exercise its discretion to notice a forfeited error, but only if (4) the error

seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Monroe, 353 F.3d 1346, 1349 (11th Cir. 2003)

(internal quotations and citations omitted).

      “A guilty plea involves the waiver of a number of a defendant’s

constitutional rights, and must therefore be made knowingly and voluntarily to

satisfy the requirements of due process.” Moriarty, 429 F.3d at 1019. To

determine that a guilty plea is knowing and voluntary, a district court must comply

with Rule 11 and address its three core concerns: “ensuring that a defendant

(1) enters his guilty plea free from coercion, (2) understands the nature of the

charges, and (3) understands the consequences of his plea.” Id.; see United States

v. Frye, 402 F.3d 1123, 1127 (11th Cir. 2005) (per curiam).

      Having considered the record, including the transcript of Arnold’s

rearraignment and the subsequent plea colloquy between Bright and the district



                                            3
court, we are satisfied that the district court adequately addressed the core concerns

of Rule 11, and that Bright was not deprived of due process.2 Indeed, most of

Bright’s arguments, when considered in the context of the plea colloquy as a

whole, simply lack merit.3 The only argument we address in any detail is Bright’s

claim that a Government informant (who was the source of various allegations

against Bright in the Indictment) was lying, which calls into question the factual

basis for Bright’s plea.

       Before a district court may accept a guilty plea, it “must determine that there

is a factual basis for the plea.” Fed. R. Crim. P. 11(b)(3). “‘The standard for

evaluating challenges to the factual basis for a guilty plea is whether the trial court

was presented with evidence from which it could reasonably find that the

defendant was guilty.’” Frye, 402 F.3d at 1128 (quoting United States v. Lopez,

907 F.2d 1096, 1100 (11th Cir. 1990)). Although Bright did sign a plea agreement

attesting to his guilt on each and every count charged against him, he indicated

       2
         “In considering whether a Rule 11 error occurred or prejudiced a defendant, we may
consider the whole record, not just the plea colloquy.” Moriarty, 429 F.3d at 1020 n.4.
       3
          For example, although at the start of Arnold’s rearraignment Bright did not intend to
plead guilty, Bright thereafter changed his mind and repeatedly expressed his desire to do so.
Bright did at one point state that he was pleading guilty because he “didn’t know what to do,”
but this comment simply reflected his perception that he would lose at trial, and therefore faced a
statutorily mandated life sentence (due to certain prior felony convictions) whether he pled to
the conspiracy count or not. See 21 U.S.C. §§ 841(b)(1)(A), 846. Although the district court
declined to accept Bright’s plea at that time, further discussion between Bright and his lawyer
led to the resumption of the plea colloquy, and to Bright’s admitting of various allegations in his
Indictment.

                                                 4
several times during his plea colloquy that he was guilty, but not to the extent the

Government informant claimed. Some of Bright’s objections, such as those to the

exact dates alleged in the indictment, are not a cause for concern. See United

States v. Reed, 887 F.2d 1398, 1403 (11th Cir. 1989) (explaining that when the

Government charges that an offense occurred “on or about” a certain date, “[p]roof

of a date reasonably near the specified date is sufficient”). However, Bright did at

one point claim that the charge of conspiracy as to the 5 kilograms of cocaine was

not true, and had indicated that he was selling “dimes and 20s and stuff like that,”

but not purchasing “10 kilos of cocaine at one time.” Nevertheless, after

consulting with his attorney–and again being advised by the court of his right to

plead not guilty and the availability of a jury trial “next week or the week

after”–Bright made an unequivocal plea of guilty to all three counts in the

indictment.4 Even if this did not resolve the issue with respect to the 5 kilograms

of cocaine, Bright clearly admitted to the other allegation in the conspiracy charge:

conspiracy to distribute and possess with intent to distribute 50 grams or more of

cocaine base. That admission was itself sufficient (in light of Bright’s prior felony

drug convictions) to subject Bright to the mandatory life sentence and 10 years’

supervised release he received on the conspiracy count. See 21 U.S.C.


       4
         We also note that the court had previously told Bright it would not accept his plea
unless he could admit sincerely and truthfully to what the Government charged against him.

                                                5
§ 841(b)(1)(A); United States v. Smith, 289 F.3d 696, 703 (11th Cir. 2002). Thus,

any error with respect to the 5 kilograms did not affect Bright’s substantial rights.

“A defendant who seeks reversal of his conviction after a guilty plea, on the

ground that the district court committed plain error under Rule 11, must show a

reasonable probability that, but for the error, he would not have entered the plea.”

United States v. Dominguez Benitez, 542 U.S. 74, 83, 124 S. Ct. 2333, 2340, 159 L.

Ed. 2d 157 (2004). Even if the district court plainly erred in accepting Bright’s

plea without additional factual clarification, Bright has not demonstrated a

reasonable probability that, but for the error, he would not have entered his guilty

plea.

        Upon review of the record, the parties’ briefs, and the applicable law, we

find no plain error. We therefore affirm Bright’s convictions.

        AFFIRMED.




                                           6